DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-10 are allowed.


The following is an examiner’s statement of reasons for allowance:
A device for performing or preparing a transfemoral annuloplasty of the mitral valve of a heart, and intended to be positioned in a sealed introducer placed in a femoral vein to penetrate the left atrium of the heart through its septal wall, comprising an assembly for cooperating with a handle under the control of a control means for actuating the assembly for placing and attaching a reinforcement ring on the mitral annulus, with said assembly arranged at the end of a handling rod  and comprising:
a bearing member comprising a plurality of arms connected pivotably to the end of the rod so as to change, under the action of the control means, from a position folded along the rod to a deployed position spaced away from the rod in order to provide support under the mitral annulus in a manner uniformly distributed along the periphery of the mitral valve; and  a counter-bearing member comprising a plurality of arms, at the free end of which arms the reinforcement ring is arranged, with the arms  connected .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        March 10, 2021